Case 8:21-cv-02102-VMC-AAS Document 1 Filed 09/01/21 Page 1 of 12 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA

DAVID POSCHMANN,

             Plaintiff,
v.
                                                                        CASE NO.
MARINER BEACH CLUB
CONDOMINIUM ASSOCIATION, INC.,

          Defendant.
_________________________________/

                                  COMPLAINT

      Plaintiff, David Poschmann, by and through his undersigned counsel, hereby

sues the Defendant, MARINER BEACH CLUB CONDOMINIUM

ASSOCIATION, INC., for injunctive relief pursuant to the Americans With

Disabilities Act, 42 U.S.C. §12181, et seq. (the "ADA") and in support thereof

states as follows:

                                 JURISDICTION

      1. This court has subject-matter jurisdiction since this action arises pursuant

to 28 U.S.C. § 1331 and §1343 and Plaintiff’s claims arise under 42 U.S.C. §12181

et seq. based upon Defendant's violations of Title III of the ADA.
Case 8:21-cv-02102-VMC-AAS Document 1 Filed 09/01/21 Page 2 of 12 PageID 2




                                         VENUE

       2. Venue lies in this judicial district pursuant to 28 U.S.C. § 1391(b) (2)

because Defendant is a resident of this district and the facility, whose reservation

systems are at issue herein, is situated in this district.

                                       PARTIES

       3. Plaintiff, David Poschmann, is an individual who is over eighteen years

of age and sui juris. Plaintiff is disabled as such term is defined by the ADA and is

substantially limited in performing one or more major life activities due to the

amputation of his right leg in 2012. Plaintiff uses a wheelchair to ambulate.

Plaintiff drives his own specially equipped vehicle and has a valid disabled parking

permit from the Florida Department of Highway Safety and Motor Vehicles. The

online hotel reservation system for Defendant's resort, as well as numerous third

party reservations services that provide the public with the ability to reserve a room

at Defendant’s resort, fail to comply with any of the requirements of 28 C.F.R.

§36.302(e) and therefore Plaintiff's full and equal enjoyment of the goods, services,

facilities, privileges, advantages and/or accommodations offered thereon are

restricted and limited because of Plaintiff’s disability and will be restricted in the

future unless and until Defendant is compelled to comply with the ADA’s

requirements with regard to the online reservations services providing for reserving

rooms at Defendant’s resort. Plaintiff intends to visit the online reservation



                                             2
Case 8:21-cv-02102-VMC-AAS Document 1 Filed 09/01/21 Page 3 of 12 PageID 3




services described herein in the near future, and within thirty (30) days, to book a

hotel room and utilize the goods, services, facilities, privileges, advantages and/or

accommodations being offered and/or to test the online reservation services for

compliance with 28 C.F.R. §36.302(e).

         4. Defendant is the operator and/or owner of the Mariner Beach Club

located at 4220 Gulf Boulevard in St. Pete Beach, Florida (the "Mariner”). The

online reservation system for the Mariner is found at www.marinerbeachclub.com.

Third party reservation services which provide for the reserving of rooms at the

Mariner (none of which provide for the reserving of rooms that are identified or

described as accessible and none of which describe the accessible or inaccessible

features within the common areas of the Mariner) are: tripadvisor.com, kayak.com,

and vriresorts.com, the (“Third Party Reservations Services”). The Mariner's

reservation system and the Third Party Reservations Services are collectively

referred to herein as the (“Reservations Services”).

      CLAIM FOR INJUNCTIVE RELIEF PURSUANT TO THE ADA

         5. On July 26, 1990, Congress enacted the ADA explaining that the

purpose of the ADA was to provide a clear and comprehensive national mandate

for the elimination of discrimination against individuals with disabilities and to

provide clear, strong, consistent, enforceable standards addressing said

discrimination, invoking the sweep of congressional authority in order to address



                                          3
    Case 8:21-cv-02102-VMC-AAS Document 1 Filed 09/01/21 Page 4 of 12 PageID 4




the major areas of discrimination faced day-to-day by people with disabilities to

ensure that the Federal government plays a central role in enforcing the standards

set by the ADA. (42 U.S.C. § 12101(b)(1)-(4)).

            6. Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15,

2010, the Department of Justice (“DOJ”), Office of the Attorney General,

published revised regulations for Title III of the Americans With Disabilities Act

of 1990 in the Federal Register to implement the requirements of the ADA. Public

accommodations, including places of lodging, were required to conform to these

regulations on or before March 15, 2012.

            7. On March 15, 2012, new regulations implementing Title III of the

ADA took effect, imposing significant new obligations on inns, motels, hotels and

other "places of lodging". 28 C.F.R. §36.302(e) states:

       ''(1) Reservations made by places of lodging. A public accommodation that
owns, leases (or leases to), or operates a place of lodging shall, with respect to
reservations made by any means, including by telephone, in-person, or through a
third party -
(i) Modify its policies, practices, or procedures to ensure that individuals with
disabilities can make reservations for accessible guest rooms during the same hours
and in the same manner as individuals who do not need accessible rooms;
(ii) Identify and describe accessible features in the hotels and guest rooms offered
through its reservations service in enough detail to reasonably
permit individuals with disabilities to assess independently whether a given hotel
or guest room meets his or her accessibility needs;1

1
 The United States Department of Justice, in "28 C.F.R. Appendix A to Part 36, Guidance on Revisions to ADA
Regulation on Nondiscrimination on the Basis of Disability by Public Accommodations and Commercial Facilities",
provides a section-by-section analysis of 28 C.F.R. §36.302(e)(1). In its analysis and guidance, the Department of



                                                        4
 Case 8:21-cv-02102-VMC-AAS Document 1 Filed 09/01/21 Page 5 of 12 PageID 5




(iii) Ensure that accessible guest rooms are held for use by individuals with
disabilities until all other guest rooms of that type have been rented and the
accessible room requested is the only remaining room of that type;
(iv) Reserve, upon request, accessible guest rooms or specific types of guest rooms
and ensure that the guest rooms requested are blocked and removed from all
reservations systems; and
(v) Guarantee that the specific accessible guest room reserved through its
reservations service is held for the reserving customer, regardless of whether a
specific room is held in response to reservations made by others."
           8. The DOJ Official Comments to 28 C.F.R.§ 36.302(e) (1) specifically

address the common use of third party reservations services in the hotel industry

and the hotel industry’s attempts to exclude such sites from the requirements of the

regulation. In rejecting this request, the DOJ, in the DOJ Official Comments,

states as follows:

         “Hotels and organizations commenting on their behalf also requested that
         the language be changed to eliminate any liability for reservations made
         through third parties, arguing that they are unable to control the actions of
         unrelated parties. The rule, both as proposed and as adopted, requires
         covered public accommodations to ensure that reservations made on their
         behalf by third parties are made in a manner that results in parity between
         those who need accessible rooms and those who do not.”

         9.      The Mariner is a place of public accommodation that owns and/or

leases and operates a place of lodging pursuant to the ADA. The Reservations

Services enable members of the public to reserve a guest room at the Mariner. The


Justice's official comments state that "information about the Hotel should include, at a minimum, information about
accessible entrances to the hotel, the path of travel to guest check-in and other essential services, and the accessible
route to the accessible room or rooms. In addition to the room information described above, these hotels should
provide information about important features that do not comply with the 1991 Standards." An agency's
interpretation of its own regulations, such as the Department of Justice's interpretation of 28 C.F.R. §36.302(e)(1),
must be given "substantial deference" and "controlling weight" unless it is "plainly erroneous or inconsistent with
the regulation." Thomas Jefferson Univ. v. Shalala, 512 U.S. 504, 512, 114 S.Ct. 2381, 129 L.Ed.2d 405 (1994).


                                                            5
Case 8:21-cv-02102-VMC-AAS Document 1 Filed 09/01/21 Page 6 of 12 PageID 6




Reservations Services are subject to the requirements of 28 C.F.R.§ 36.302(e) in

that Defendant is responsible for said compliance.

          10. Most recently, during August, 2021 Plaintiff attempted to specifically

identify and book a guaranteed reservation for an accessible hotel room at the

Mariner from the Reservations Services but was unable to do so due to the failure

of these services to comply with the requirements set forth in paragraph 7.

          11. Plaintiff is an advocate of the rights of similarly situated disabled

persons and, pursuant to Houston v. Marod Supermarkets, Inc., 733 F.3d 1323

(11th Cir. 2013), is a "tester" for the purpose of asserting his civil rights,

monitoring, ensuring, and determining whether places of public accommodation,

including online reservation systems for places of lodging, are in compliance with

the ADA.

          12. Defendant has discriminated against Plaintiff by denying him access

to and full and equal enjoyment of the goods, services, facilities, privileges,

advantages and accommodations offered at the Mariner through the Reservations

Services due to the substantive ADA violations contained thereon.

COUNT I-CLAIM FOR INJUNCTIVE RELIEF PURSUANT TO THE ADA
           THE MARINER'S RESERVATION SYSTEM

          13. Plaintiff realleges and incorporates paragraphs 1 through 12 above

herein.




                                            6
Case 8:21-cv-02102-VMC-AAS Document 1 Filed 09/01/21 Page 7 of 12 PageID 7




       14. The online reservation system for the Mariner encountered by

Plaintiff when he visited it failed to comply with any of the requirements of 28

C.F.R.§ 36.302(e)(1). When Plaintiff visited the Mariner’s online reservation

system, he tried to make a reservation for an accessible hotel room at the Mariner,

since he requires an accessible hotel room due to the amputation of his right leg,

but it was not possible to make such a reservation. It was possible to reserve a hotel

room that was not accessible. For this reason Defendant has no policy, practice, or

procedure in place to ensure that individuals with disabilities can make

reservations for accessible hotel rooms during the same hours and in the same

manner as individuals who do not need accessible hotel rooms. This constitutes a

violation of 28 C.F.R.§ 36.302(e)(1)(i). When Plaintiff visited the Mariner's online

reservation system, he searched the site for the identification and descriptions of

accessible features at the Mariner and hotel rooms offered through the reservation

service so that he could assess independently whether the Mariner or a specific

hotel room met his accessibility needs in light of his disability but the reservation

service contained no such descriptions at all. This constitutes a violation of 28

C.F.R.§ 36.302(e)(1)(ii). In light of the foregoing, Defendant also necessarily

violated 28 C.F.R. §36.302(e)(1)(iii)-(v) in that since the online reservation service

does not describe any accessible hotel room and does not, in turn, allow the

reserving of such accessible hotel room, the reservation service cannot hold such



                                           7
Case 8:21-cv-02102-VMC-AAS Document 1 Filed 09/01/21 Page 8 of 12 PageID 8




unavailable accessible hotel room in the reservation system until all other units

have been rented, block such unavailable accessible hotel rooms from the system

once reserved, and guaranty that such unavailable accessible hotel rooms will be

held for the reserving customer as required by sections (iii) - (v) respectively.

      15. Plaintiff is without an adequate remedy at law and is suffering

irreparable harm and he reasonably anticipates that he will continue to suffer

irreparable harm unless and until Defendant is required to correct the ADA

violations to the online reservation system for the Mariner and maintain the online

reservation system and accompanying policies in a manner that is consistent with

and compliant with the requirements of 28 C.F.R. §36.302(e).

       16. Plaintiff has retained the undersigned counsel for the filing and

prosecution of this action and is entitled to recover reasonable attorneys’ fees, costs

and expenses from Defendant, including litigation expenses and costs pursuant to

42 U.S.C. §12205.

       17. Pursuant to 42 U.S.C. § 12188(a), this Court is provided with authority

to grant injunctive relief to Plaintiff, including an Order compelling Defendant to

implement policies, consistent with the ADA, to accommodate the disabled, by




                                           8
    Case 8:21-cv-02102-VMC-AAS Document 1 Filed 09/01/21 Page 9 of 12 PageID 9




requiring Defendant to alter and maintain its online reservation system in

accordance with the requirements set forth in paragraph 7 above.2

         WHEREFORE, Plaintiff, David Poschmann, requests that the Court issue a

permanent injunction enjoining Defendant from continuing its discriminatory

practices, ordering Defendant to implement policies, consistent with the ADA, to

accommodate the disabled, through requiring Defendant to alter and maintain the

online reservation system for the Mariner in accordance with the requirements set

forth in paragraph 7 above, and awarding Plaintiff reasonable attorneys’ fees,

litigation expenses, including expert fees, and costs.

COUNT II-CLAIM FOR INJUNCTIVE RELIEF PURSUANT TO THE ADA
          THE THIRD PARTY RESERVATION SERVICES

          18. Plaintiff realleges and incorporates paragraphs 1 through 12 above

herein.

          19. The ADA violations for the Third Party Reservations Services consist

of the following:

         a)       A failure of any policy, practice, or procedure ensuring that
                  individuals with disabilities can make reservations for accessible guest
                  rooms during the same hours and in the same manner as individuals
                  who do not need accessible rooms; and

2
  The injunction, to be meaningful and fulfill its intended purpose, should require Defendant to develop, and strictly
enforce, a policy requiring regular monitoring of its online reservations system. As rates and classes of hotel rooms
at the Mariner, and the number and type of hotel rooms, beds, accommodations and amenities offered in the various
unit types change from time to time, the availability of accessible units must be re-dispersed across these various
price points, classes, as well as across units with disparate features (2010 ADA Standard 224.5). In light of the
foregoing, in addition to regular ongoing website maintenance and to reflect physical changes at the Mariner, the
online reservations system must continuously be updated to properly reflect and describe Defendant's compliance
with the substantive ADA Standards regarding accessible hotel rooms in accordance with 28 C.F.R. 36.302(e)(1).


                                                          9
Case 8:21-cv-02102-VMC-AAS Document 1 Filed 09/01/21 Page 10 of 12 PageID 10




      b)     A failure to identify and describe accessible features in the hotel and
             guest rooms offered through the reservations service in enough detail
             to reasonably permit individuals with disabilities to assess
             independently whether the hotel or specific guest rooms meets his or
             her accessibility needs.
.
      20.    Plaintiff is without an adequate remedy at law and is suffering

irreparable harm and he reasonably anticipates that he will continue to suffer

irreparable harm unless and until Defendant enacts appropriate policies and makes

reasonable efforts to make accessible rooms available through the Third Party

Reservation Services and provides these services with information concerning the

accessible and inaccessible features of the Mariner and accessible rooms such that

the operators of the services are able to correct the ADA violations on the systems

and maintain them, as to the Mariner, in a manner that is consistent with and

compliant with the requirements of 28 C.F.R. §36.302(e).

      21.     Plaintiff has retained the undersigned counsel for the filing and

prosecution of this action and is entitled to recover reasonable attorneys’ fees, costs

and expenses from Defendant, including litigation expenses and costs pursuant to

42 U.S.C. §12205.

      22.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided with

authority to grant injunctive relief to Plaintiff, including an Order compelling




                                          10
Case 8:21-cv-02102-VMC-AAS Document 1 Filed 09/01/21 Page 11 of 12 PageID 11




Defendant to implement policies, consistent with the ADA, to accommodate the

disabled in accordance with the requirements set forth in paragraph 7 above.3

         WHEREFORE, Plaintiff, David Poschmann, requests that the Court issue a

permanent injunction enjoining Defendant from continuing its discriminatory

practices, ordering Defendant to implement policies, consistent with the ADA, to

accommodate the disabled, and to make reasonable efforts to have accessible

rooms available for reserving through the Third Party Reservation Services by

providing these services with information concerning the accessible and

inaccessible features of the Mariner and accessible rooms such that the operators of

these sites are able to correct the ADA violations on the site and maintain them, as

to the Mariner, in a manner that is consistent with and compliant with the




3
  The injunction, to be meaningful and fulfill its intended purpose, should require Defendant to develop, and strictly
enforce, a policy requiring regular monitoring of the online Reservation Services. As rates and classes of rooms
change at the Mariner, and the number and type of beds, accommodations and amenities offered in the various room
types change from time to time, the availability of accessible rooms must be re-dispersed across these various price
points, classes, as well as across rooms with disparate features (2010 ADA Standard 224.5). In light of the
foregoing, to reflect physical changes at the Mariner, the Reservations Services must continuously be updated to
properly reflect and describe Defendant's compliance with the substantive ADA Standards regarding accessible
hotel rooms in accordance with 28 C.F.R. 36.302(e)(1), which can only be accomplished with Defendant’s
cooperation and participation with these Reservation Services.



                                                          11
Case 8:21-cv-02102-VMC-AAS Document 1 Filed 09/01/21 Page 12 of 12 PageID 12




requirements of 28 C.F.R. §36.302(e), and awarding Plaintiff reasonable attorneys’

fees, litigation expenses, including expert fees and costs.

                                               s/Lee D. Sarkin
                                               DREW M. LEVITT
                                               Florida Bar No: 782246
                                               drewmlevitt@gmail.com
                                               LEE D. SARKIN
                                               Florida Bar No. 962848
                                               Lsarkin@aol.com
                                               4700 N.W. Boca Raton Boulevard,
                                               Ste. 302
                                               Boca Raton, Florida 33431
                                               Telephone (561) 994-6922
                                               Facsimile (561) 994-0837
                                               Attorneys for Plaintiff




                                          12
